Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 18, 2021 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 23, 27-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 8,598,119 B2 in view of Lopez et al. ("Psychiatric Symptoms Vary with the Severity of Dementia in Probable Alzheimer's Disease,” J. Neuropsychiatry Clin. Neurosci., Summer 2003; 15(3): pp. 346-353) and Grober et al. (“Memory impairment, executive dysfunction, and intellectual decline in preclinical Alzheimer’s disease,” J. International Neuropsychological Society, 2008, Vo. 14, pp 266-278).
The instant claims are directed to a method for the treatment of one or more disorders associated with Alzheimer’s disease selected from the group consisting of (1) behavioral disorders associated with dementia, particularly, Alzheimer’s disease, wherein the behavioral disorder are further characterized by sleep disturbance comprising administering to a patient suffering Alzheimer's disease having cognitive impairment and memory impairment a therapeutically effective amount of a compound of Formula I.
The patented claims are directed to a method for the treatment of one or more 5-HT2A-related disorders, such as depression, psychosis, sleep disorders, etc. including those of Parkinson’s disease, comprising administering to a patient in need thereof an effective amount of a compound of Formula I, wherein said instantly claimed compound falls entirely within the scope of the patented claim compounds of Formula I.  The method may further comprise the administration other drug known for treatment of the disease or the patients, such as L-dopa
The patented claims do not teach the patient has Alzheimer’s disease or dementia. 
However, Lopez et al. teach that memory disorder is the initial and universal symptom of Alzheimer’s disease. Further, behavioral disorders, such as psychosis, depression, and sleep disturbances, are common psychiatric disorders commonly associated with Alzheimer’s disease (see entire article, in particular page 349, Table 1).   Grober et al. further teach that memory is 
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to treat psychosis, depression, and sleep disturbances in a patient with Alzheimer’s disease with the patented method for treating behavioral disorders, such as psychosis, depression, and sleep disturbances.  One of ordinary skill in the art would have been motivated to treat behavioral disorders, such as psychosis, depression, and sleep disturbances in a patient with Alzheimer’s disease with the patented method for treating psychosis, depression, and sleep disturbances with a reasonable expectation of success because it is obvious to try a drug known for psychosis, depression, and sleep disturbances in patient populations that suffer from psychosis, depression, and sleep disturbances, e.g. Alzheimer's disease patients. As to the limitation “having cognitive impairment and memory impairment”, note as shown by Lopez and Grober, it has been well recognized that cognitive impairment and memory impairment are the most recognized characteristic/symptoms of Alzheimer’s disease, thus, are inherent characteristic of Alzheimer’s disease. As to claims 27-30, reciting treating and alleviating cognitive impairment and/or improving memory, note, the instant claims are directed to effecting a biochemical pathway/functions with an old and well known compounds. The argument that such claims are not directed to the old and well known ultimate utility (sleep disturbance/Alzheimer’s disease) for the compounds, e.g., the one recited herein, are not probative. It is well settled patent law that mode of action elucidation does not impart patentable moment to otherwise old and obvious subject matter. Applicant’s attention is directed to In re Swinehart, (169 USPQ 226 at 229) where the Court of Customs and Patent Appeals stated “is elementary that the mere In re Boesch and Slaney (CCPA) 204 USPQ 215.
Thus, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art prior to the filing date of the invention.  
Claims 23, 27-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,168,258 B2 in view of Lopez et al. ("Psychiatric Symptoms Vary with the Severity of Dementia in Probable Alzheimer's Disease,” J. Neuropsychiatry Clin. Neurosci., Summer 2003; 15(3): pp. 346-353) and Grober et al. (“Memory impairment, executive dysfunction, and intellectual decline in preclinical Alzheimer’s disease,” J. International Neuropsychological Society, 2008, Vo. 14, pp 266-278).  
The patented claims are directed to a pharmaceutical composition in oral unit dose form comprising an amount of 10 mg or less of a compound of Formula I, wherein the instant compound of Formula I falls within the scope of the patented compounds of Formula I.  The composition may further comprising other therapeutic agent known for treating behavioral disorders, such as L-dopa.
The patented claims do not teach expressly the use of the composition in a therapeutic method and the patient has Alzheimer’s disease. 
However, the patent specification discloses the compound/composition has utility in the treatment of behavioral disorders, such as depression, sleep disorders associated with dementia. Note, a proposed claim to a method of using a composition is not patentably distinct from a patent claim to the identical composition, where the patent’s specification discloses the same utility for the composition that is recited in the proposed claim. See Geneva Pharms., Inc., v. GlaxoSmithKline, PLC, 349 F.3d 1373, 1385—86 (Fed. Cir. 2003); Sun Pharm. Indus., Ltd. v. Eli Lilly and Co., 611 F.3d 1381, 1389 (Fed. Cir. 2010) (“In light of the earlier ’614 patent’s description of gemcitabine’s use in treating cancer, the asserted claims of the later ’826 patent, which recite a method of using gemcitabine to treat cancer, are not patentably distinct from the ’614 patent’s claim to gemcitabine.”).  Lopez et al. teach that memory disorder is the initial and universal symptom of Alzheimer’s disease, and behavioral disorders, such as psychosis, depression, and sleep disturbances are common psychiatric disorders commonly associated with Alzheimer’s disease (see entire article, in particular page 349, Table 1).  Grober et al. further teach that memory is one of major cognitive functions would be impaired in Alzheimer’s Patents. It has been well-recognized as a focus for diagnosing the Alzheimer’s disease. See, particularly, the abstract, and the introduction section at page 266. 
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to treat behavioral disorders, such as psychosis, depression, and sleep disturbances in a patient with Alzheimer’s disease with the patented method for treating psychosis, depression, and sleep disturbances.  One of ordinary skill in the art would have been motivated to treat behavioral disorders, such as psychosis, depression, and sleep disturbances in a patient with Alzheimer’s disease with the patented method for treating psychosis, depression, and sleep disturbances with a reasonable expectation of success because it is obvious to try a drug known In re Boesch and Slaney (CCPA) 204 USPQ 215.


prima facie obvious to one of ordinary skill in the art prior to the filing date of the invention.  

Claims 23, 27-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,589,960 B2 in view of Lopez et al. ("Psychiatric Symptoms Vary with the Severity of Dementia in Probable Alzheimer's Disease,” J. Neuropsychiatry Clin. Neurosci., Summer 2003; 15(3): pp. 346-353) and Grober et al. (“Memory impairment, executive dysfunction, and intellectual decline in preclinical Alzheimer’s disease,” J. International Neuropsychological Society, 2008, Vo. 14, pp 266-278).  
The  patented claims are directed to 4-((6bR,10aS)-3-methyl-2,36b,9,10,10a-hexahydro-1H-pyrido[3",4':4,5]pyrrolo[1,2,3-de]quinoxalin-8(7H)-yl)-1-(4-flurophenyl)-1-butanone in toluenesulfonic acid addition salt crystal form.  Further, as evidenced by the patented specification, 4-((6bR,10aS)-3-methyl-2,36b,9,10,10a-hexahydro-1H-pyrido[3",4':4,5]pyrrolo[1,2,3-de]quinoxalin-8(7H)-yl)-1-(4-flurophenyl)-1-butanone in toluenesulfonic acid addition salt crystal form has utility in the treatment of depression.  
The patented claims do not teach the patient has Alzheimer’s disease. 
However, Lopez et al. teach that memory disorder is the initial and universal symptom of Alzheimer’s disease, and, behavioral disorders, such as psychosis, depression, and sleep disturbances are common psychiatric disorders commonly associated with Alzheimer’s disease (see entire article, in particular page 349, Table 1).   Grober et al. further teach that memory is one of major cognitive functions would be impaired in Alzheimer’s Patents. It has been well-
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to treat behavioral disorders, such as depression in a patient with Alzheimer’s disease with the patented compound known for treating depression.  One of ordinary skill in the art would have been motivated to treat depression in a patient with Alzheimer’s disease with the patented compound known for treating depression with a reasonable expectation of success because it is obvious to try a drug known for depression in patient populations that suffer from depression, e.g. Alzheimer's disease patients. As to the limitation “having cognitive impairment and memory impairment”, note as shown by Lopez and Grober, it has been well recognized that cognitive impairment and memory impairment are the most recognized characteristic/symptoms of Alzheimer’s disease, thus, are inherent characteristic of Alzheimer’s disease. As to claims 27-30, reciting treating and alleviating cognitive impairment and/or improving memory, note, the instant claims are directed to effecting a biochemical pathway/functions with an old and well known compounds. The argument that such claims are not directed to the old and well known ultimate utility (sleep disturbance/Alzheimer’s disease) for the compounds, e.g., the one recited herein, are not probative. It is well settled patent law that mode of action elucidation does not impart patentable moment to otherwise old and obvious subject matter. Applicant’s attention is directed to In re Swinehart, (169 USPQ 226 at 229) where the Court of Customs and Patent Appeals stated “is elementary that the mere recitation of a newly discovered function or property, inherently possessed by thing in the prior art, does not cause a claim drawn to those things to distinguish over the prior art.” In the instant invention, the claims are directed to the ultimate utility set forth in the prior art, albeit distanced by various biochemical In re Boesch and Slaney (CCPA) 204 USPQ 215.
Thus, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art prior to the filing date of the invention.  

Claims 23, 27-37are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,616,061 B2 in view of Lopez et al. ("Psychiatric Symptoms Vary with the Severity of Dementia in Probable Alzheimer's Disease,” J. Neuropsychiatry Clin. Neurosci., Summer 2003; 15(3): pp. 346-353) and Grober et al. (“Memory impairment, executive dysfunction, and intellectual decline in preclinical Alzheimer’s disease,” J. International Neuropsychological Society, 2008, Vo. 14, pp 266-278).   
The patented claims are directed to a pharmaceutical composition in oral unit dose form comprising 0.1-20 mg of a compound of Formula I. The composition may further comprising agents known for treatment of the disorders, such as L-dopa.  Further, as evidenced by the patented specification, the compound of Formula I has utility in the treatment of depression, sleep disorders, and mood disorders associated with psychosis, etc. (see column 1, lines 20-32).  
The patented claims do not teach the patient has Alzheimer’s disease. 
However, Lopez et al. teach that memory disorder is the initial and universal symptom of Alzheimer’s disease, and, behavioral disorders, such as psychosis, depression, and sleep disturbances are common psychiatric disorders commonly associated with Alzheimer’s disease 
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to treat psychosis, depression, and sleep disturbances in a patient with Alzheimer’s disease with the patented method for treating psychosis, depression, and sleep disturbances.  One of ordinary skill in the art would have been motivated to treat psychosis, depression, and sleep disturbances in a patient with Alzheimer’s disease with the patented method for treating psychosis, depression, and sleep disturbances with a reasonable expectation of success because it is obvious to try a drug known for psychosis, depression, and sleep disturbances in patient populations that suffer from psychosis, depression, and sleep disturbances, e.g. Alzheimer's disease patients. As to the limitation “having cognitive impairment and memory impairment”, note as shown by Lopez and Grober, it has been well recognized that cognitive impairment and memory impairment are the most recognized characteristic/symptoms of Alzheimer’s disease, thus, are inherent characteristic of Alzheimer’s disease. As to claims 27-30, reciting treating and alleviating cognitive impairment and/or improving memory, note, the instant claims are directed to effecting a biochemical pathway/functions with an old and well known compounds. The argument that such claims are not directed to the old and well known ultimate utility (sleep disturbance/Alzheimer’s disease) for the compounds, e.g., the one recited herein, are not probative. It is well settled patent law that mode of action elucidation does not impart patentable moment to otherwise old and obvious subject matter. Applicant’s attention is directed to In re Swinehart, (169 USPQ 226 at 229) where the Court of Customs and Patent Appeals stated “is In re Boesch and Slaney (CCPA) 204 USPQ 215.
Thus, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art prior to the filing date of the invention.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 23, 27-36 are rejected under 35 U.S.C. 103 as being unpatentable over Robichaud et al. (US 7,071,186 B2) in view of Lopez et al. ("Psychiatric Symptoms Vary with the Severity of Dementia in Probable Alzheimer's Disease,” J. Neuropsychiatry Clin. Neurosci., Summer 2003; 15(3): pp. 346-353, IDS),  and Reynolds et al. (“Longitudinal change in memory performance associated with HTR2A polymorphism,” Neurobiology of Aging, 2006, Vol. 27, pp 
Robichaud et al. teach compounds, or pharmaceutically acceptable salts that potentially have utility in the treatment of Alzheimer's disease (see column 107, lines 20-47).  Said compounds include a compound of the following formula:

    PNG
    media_image1.png
    134
    243
    media_image1.png
    Greyscale

wherein X is NMe, n is 2, k is 1, R7 is H, R8 is H, R9 is H, b is a single bond, and R1 is –(CH2)3C(=O)(4-F-phenyl) which corresponds to the instantly claimed species (see columns 113-114, Table, Compound 261). Robichaud et al. disclose that “One object of the present invention is to provide methods for treating central nervous system disorders including addictive behavior and sleep disorders, comprising administering to a host in need of such treatment a therapeutically effective amount of compounds which are useful as agonists or antagonists of 5-HT2 receptors, more specifically 5-HT2A and 5-HT2C receptors, or pharmaceutically acceptable salts or prodrugs thereof; and that the disclosed compounds are effective agonists or antagonists of 5-HT2 receptors and can be used in the treatment of central nervous system disorders including addictive behavior and sleep disorders. See, particularly, col. 4, line 41 to col. 5, line 6.  Robichaud et al. further teach dosages of about 1 mg to about 100 mg of the active compound, overlapping with the dosages as claimed in the instant claims  (see column 112, lines 12-14).   “Lastly, compounds of the present invention potentially have therapeutic utility in neurodegenerative diseases and traumatic conditions represented by the examples of Alzheimer's disease and brain/spinal cord trauma.”    (see column 107, lines 20-47). Pharmaceutically acceptable salts include mineral or organic acid salts, particularly, hydrochloride, toluenesulfonic acid salt (tosylate). See, particularly, col. 67, lines 41-60. 
Robichaud et al. do not exemplify treating a patients of Alzheimer’s disease with the compound of Formula I as instant claimed.  Robichaud et al. do not explicitly teach treating in dementia and/or memory disorders involving behavioral disorders, including sleep disturbances. in a patient with Alzheimer’s disease having cognitive impairment and memory impairment .  
However, Lopez et al. teach that memory disorder is the initial and universal symptom of Alzheimer’s disease. Further, behavioral disorders, such as psychosis, depression, and sleep disturbances, are common psychiatric disorders commonly associated with Alzheimer’s disease (see entire article, in particular page 349, Table 1). Reynolds et al. teach that 5-HT2A serotonin receptor has been associated with memory function. See, particularly, the abstract.  Meeter et al. reveals that 5-HT transmission has been implicated in memory. Both 5-HTdeplition and specific 5-HT agonists lower memory performance. See, the abstract. Meeter et al. teach that 5-HT-2C, similar to 5-HT-2A, is also implicated in the memory performance. The action of 5-HT-2C is in coordination with other 5-HTs, See, particularly, the introduction section at page 712. Grober et al. further teach that memory is one of major cognitive functions would be impaired in Alzheimer’s Patents. It has been well-recognized as a focus for diagnosing the Alzheimer’s disease. See, particularly, the abstract, and the introduction section at page 266. 

One of ordinary skill in the art would have been motivated treat the disorders associated with Alzheimer’s disease as taught by Lopez with the instantly claimed compound of Formula I based on the guidance provided in Robichaud et al. because Robichaud et al. clearly suggests the compounds of the invention have potential in the treatment of central nerve system disorder, such as neurodegenerative disease, particularly, Alzheimer's disease, and disorders involving sleep disturbance. One of ordinary skill in the art would have had a reasonable expectation of success in treat the disorders associated with Alzheimer’s disease as taught by Lopez and/or Grober et al with the instantly claimed compound of Formula I based on the guidance provided in Robichaud et al. Particularly, Robichaud et al. specifically teaches the instantly claimed compound of formula I as one of the compounds of the invention. Further, it would have been obvious to try a compound known for treating disorders involving mood or sleep, depression, psychosis, etc. for treating said disorders in a patient with Alzheimer's disease, especially where the compound is suggested for the treatment of neurodegenerative diseases, such as Alzheimer's disease. As to recitation of cognitive impairment and memory impairment, and the improvement thereof, note, cognitive impairment and memory impairment are well-recognized as the basic and  universal symptom of Alzheimer’s disease. As to claims 27-30, reciting treating and alleviating cognitive impairment and/or improving memory, note, the instant claims are directed to effecting a biochemical pathway/functions with an old and well known compounds. The argument that such claims are not directed to the old and well known ultimate utility (sleep disturbance/Alzheimer’s disease) for the compounds, e.g., the one recited herein, are not In re Boesch and Slaney (CCPA) 204 USPQ 215. Further, the claimed range of amount 1 to 10 mg is within disclosed range of 1 to 100 mg. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
	Thus, the invention as a whole would have been prima facie obvious to one of ordinary .

Claims 23, 27-39 are rejected under 35 U.S.C. 103 as being unpatentable over Robichaud et al. (US 7,071,186 B2, IDS) in view of Lopez et al. ("Psychiatric Symptoms Vary with the Severity of Dementia in Probable Alzheimer's Disease,” J. Neuropsychiatry Clin. Neurosci., Summer 2003; 15(3): pp. 346-353), Reynolds et al. (“Longitudinal change in memory performance associated with HTR2A polymorphism,” Neurobiology of Aging, 2006, Vol. 27, pp 150-154), and Meeter et al. (“Effects of 5-HT on memory and hippocampus: model and data,” Neuropsychopharmacology, 2006, Vo. 37, pp 712-720, IDS) and Grober et al. (“Memory impairment, executive dysfunction, and intellectual decline in preclinical Alzheimer’s disease,” J. International Neuropsychological Society, 2008, Vo. 14, pp 266-278) as applied to claims 23-36, 40-41 in further view of Tariot et al. (“Memantine Treatment in Patients With Moderate to Severe Alzheimer Disease Already Receiving Donepezil," JAMA, 2004; 291(3): pp. 317-324, IDS).  
Robichaud et al. in view of Lopez et al. Reynolds et al.  Meeter et al and Grober et al.  are described supra as applied to claims 23-36, 40-41.
Robichaud et al. in view of Lopez , Reynolds, Meeter et al. and Grober et al.  do not teach administering one or more therapeutic agents useful for the treatment of dementia as claimed in the instant claim 37-39.
Tariot et al. teach treating Alzheimer’s disease by administering memantine (starting dose 5 mg/day) to patients with probably Alzheimer's disease receiving a stable dosage of donepezil of 5-10 mg/day as claimed in the instant claims 37-39 (see abstract; page 318, Methods).   
It would have bene obvious to one of ordinary skill in the art at the time of the invention to administer the donepezil and memantine for treating Alzheimer’s disease taught Tariot et al. in combination with the compound in the method of treating Alzheimer's disease and disorders associated with Alzheimer’s disease obvious over Robichaud et al. in view of Lopez et al., Reynolds et al. and Meeter for treating Alzheimer’s disease. 
One of ordinary skill in the art would have been motivated to administer the donepezil and/or memantine for treating Alzheimer’s disease taught Tariot et al. in combination with the compound in the method of treating Alzheimer's disease obvious over Robichaud et al. in view of Lopez et al., Reynolds et al. and Meeter et al. for treating Alzheimer’s disease because it is obvious to combine compositions taught individually in the art for the same purpose for use in the very same purpose.  One of ordinary skill in the art would have had a reasonable expectation of success in administering the donepezil and/or memantine for treating Alzheimer’s disease as taught Tariot et al. in combination with the compound in the method of treating Alzheimer's disease obvious over Robichaud et al. in view of Lopez et al. and Reynolds et al. to treat Alzheimer’s disease because the donepezil and memantine taught by Tariot et al. are known for treating Alzheimer’s disease and the treatment of Alzheimer's disease with the instantly claimed compound is obvious over Robichaud et al.  It is obvious to combine individual compositions taught to have the same utility to form a new composition for the very same purpose In re Kerkhoven, 626 F.2d 846, 205, U.S.P.Q. 1069 (C.C.P.A. 1980).   
Thus, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the filing date of the invention.
Response to the Arguments
Applicants’ amendments and remarks submitted February 18, 2021 have been fully considered, but found unpersuasive.
With respective to the rejection under35 U.S.C. 103, applicants first contend that not all Alzheimer’s patients are expected to have “cognitive impairment and memory impairment” as recited in the claims. The arguments are not probative, particularly, in view of new ground of rejection as Grober reference shows that memory impairment is the first signs of development of Alzheimer’s disease. Further, Lopez disclosed that the cognitive impairment are the required characteristics for diagnosing Alzheimer’s disease. Note, the test method employed by Lopez, Mini-mental state examination (MMSE) include the test of memory. 
Further applicants continue arguing that it would have not been obvious to use the compound herein for treatment of Alzheimer’s disease, citing Xu et al. for supporting the position that 5-HT2 antagonist would not be useful for treating AD and suggest that Robichaud patent would not be enabled for what it disclosed for treatment of neurodegenerative disorders, such as Alzheimer’s disease. The arguments, are not probative.  Since every patent is presumed valid (35 U.S.C. 282 ), and since that presumption includes the presumption of operability (Metropolitan Eng. Co. v. Coe, 78 F.2d 199, 25 USPQ 216 (D.C. Cir. 1935). Note, Robichaud reference does not particularly limit the detailed mechanism of action, but it may function through 5-HT receptor. Thus, applicants provide no preponderant evidence supporting the inoperability of Robichaud patent. (see, MPEP 716.07). 
The examiner maintains his position that In response to applicant's argument that the cited references do not teach or suggest the improvement of memory and cognitive function, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Applicants contend that Ex parte Obiaya,is not applicable to instant case because 
“in the Obiaya case, the prior taught the same device (composition fluid analyzer with labyrinth heater) for the same purpose (to maintain samples at uniform temperature). In Obiaya, the observed advantage of the applicant, a shorter response time, would be inherent in practicing the prior art invention. 

In contrast, in the present case, the prior art does not teach treating a dementia patient for the purpose of improving memory and cognitive impairments.” The arguments are not probative, as discussed above, Robichaud patent does not limit the mechanism of action. Robichaud patent teaches the employment of the same compounds herein for treatment neurodegenerative disorders, particularly, Alzheimer’s patients. As established on the record, cognitive impairment and/or memory impairments are the characteristic symptoms of Alzheimer’s patients. Treatment Alzheimer’s disease, without directed to specific symptom would have reasonably been expected to ameliorate the major symptoms of the disease.
Applicants contend that there would have no reasonable expectation of success, with the particular dosage. The examiner maintains that the evidence on the record fails to establish the criticality of alleged dose. As discussed in Board’s decision of parent application, there is no nexus between the alleged evidence and claimed invention. Furthermore, it is well-settled fact that in treating disease, therapy is directed to alleviating symptomology. That eliminating the underlying etiology results in disease suppression is well known to the skilled artisan. Similarly, faced with a disease state, the skilled artisan would have been motivated to treat these symptoms with medicaments old and well known to treat the disease state; regardless the underlying 
As to the remarks about In re Swinehart. The examiner note that: 
“the express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102  or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103  rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983)” See, also MPEP 2122.
With respect to asserted unexpected results, as discussed previously, regarding the establishment of unexpected results, a few notable principles are well settled. It is applicant’s burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant. See MPEP 716.02 (b). The claims must be commensurate in the scope with any evidence of unexpected results. See MPEP 716.02 (d). Further, A DECLARATION UNDER 37 CFR 1.132 must compare the claimed subject matter with the closest prior art in order to be effective to rebut a prima facie case if obviousness. See, MPEP 716.02 (e). In instant case, applicants cited Davis 2014, assert that memory/cognitive improvement as unexpected. The examiner recognized that such a results are not really unexpected as the prior art fairly suggested such benefit of the compound herein (ITI-007). 
Further, a method of treatment Alzheimer’s disease toward its underline etiology, neurodegeneration, would have a reasonable expectation for ameliorating symptoms caused by neurodegeneration, such as cognitive impairment and/or memory impairment. 
As to the double Patenting rejection, applicants contend that the rejection based erroneous assumption: “… wherein the behavioral disorder are further characterized by sleep disturbance.” and   “applicants’ independent claim does not recite sleep disturbance. Note, given broadest interpretation in light of the specification, the claims are construed to read on treating those Alzheimer’s patients having the disorders associated with Alzheimer’s disease, such as those recited in cancelled claim 40. As discussed in the rejections, it would have been obvious to practice the patented method for Alzheimer’s patients having sleep disorders. Regarding the recitation of treating “behavioral disorders associated with dementia selected from cognitive impairment and memory impairment,” note, the recitation would not distinct the claimed invention from prior issued patents for reason as discussed in above. Particularly, it has been old and well-known in the art that memory impairment and cognitive impairment are universal symptoms of Alzheimer’s disease. It is an inherent characteristic of Alzheimer’s disease. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627